Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 10/21/2020.
Priority
This application, filed 10/21/2020, Pub. No. US 2021/0041388 A1, published 02/11/2021, is a division of application No. 16/063,029, filed 06/15/2018, Pub. No. US 2019/0003999 A1, published 01/03/2019, now US Patent 10,989,681, which is a National Stage of International Patent Application No. PCT/US2016/067391, filed 12/16/2016, Pub. No. WO 2017/106797 A1, published 06/22/2017, which claims benefit of US provisional applications 62/268,737, filed 12/17/2015, and 62/380,586, filed 08/29/2016.
Status of Application
Although this application is filed as a division of application No. 16/063,029, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply because the restriction requirement between Groups I and II, as set forth in the Office action mailed on 08/27/2019 in the parent application No. 16/063,029, has been withdrawn.  See Notice of Allowance dated 10/01/2020 (IDS submitted 10/21/2020).  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Status of Claims
Claims 1-10 are currently pending.  Claims 1-10 are examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: in Schemes 2, S3 and S4 text is illegible.  
Appropriate correction is required.
Claim Objections
Claims 1 and 3 are objected to because of recitation “capturing agent,” which is not found in the originally-filed application.  The term “capture agent” is used throughout the application as filed.  
Claim 8 is objected to because, in the originally-filed application (see paragraph [0003]), an acronym “SPA” is used for “single particle cryo-electron microscopy analysis” but not for “single particle analysis” as recited in Claim 8.
Appropriate correction(s) is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    316
    1009
    media_image1.png
    Greyscale



Claim 1 recites a graphene oxide sheet modified with Nα, Nα-dicarboxymethyllysine (GO-NTA), wherein nitrilotriacetic acid (NTA) is a capture agent, which capture agent is selective for a target protein tagged with polyhistidine:  


    PNG
    media_image2.png
    410
    367
    media_image2.png
    Greyscale
,              
    PNG
    media_image3.png
    244
    502
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    178
    1041
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    266
    1034
    media_image5.png
    Greyscale

Specification; Emphasis added.


Since Claims 2 and 3 recite the huge Markush groups of affinity tags and capturing agents, respectively, they fail to further limit the subject matter of the previous Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "A Graphene Oxide˙Streptavidin Complex for Biorecognition – Towards Affinity Purification,” Adv. Funct. Materials, 2010, vol. 20, no. 17, pp. 2857-2865 (IDS submitted 10/21/2020), in view of Liu et al. II, CN 102661882 A, published 09/12/2012, English machine translation (IDS submitted 10/21/2020). 
Liu et al., throughout the publication and, for example, in Abstract, teach a quick and efficient protein-complex purification method for 3D structure characterization of protein complexes using a graphene oxide (GO) biotin·streptavidin strategy for single-particle analysis via cryo-electron microscopy:

    PNG
    media_image6.png
    434
    823
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    204
    814
    media_image7.png
    Greyscale

Emphasis added.


Although Liu et al. do not expressly teach a resolution of single-particle cryo-EM, one of skill in the art would have known that it is near atomic, i.e., about 3.8-4.5 Angstroms: 

    PNG
    media_image8.png
    368
    920
    media_image8.png
    Greyscale

 
At page 2858, right-hand column, Liu et al. teach that:
Graphene, a single layer of carbon atoms in a 2D, close‐packed, honeycomb lattice has unique properties, such as exceptional thermal, mechanical, and electrical properties.  Due to its low atomic number and two‐dimensional nature, graphene has a high electron transparency; its high conductivity can reduce charging effects and improve imaging stability; furthermore, graphene has good flexibility and high stiffness, allowing it to withstand harsh treatment and be mechanically versatile. Therefore, single‐layered, 1.6 nm, self‐assembled carbon nanosheets and graphene membranes have been used as effective sample‐support films for TEM. The oxide form of graphene, graphene oxide, which shows a similar high electron transparency and high stiffness to graphene and has an easy fabrication method, has also been used successfully as a sample support for TEM. It has also been proven to be a promising substrate for nanoparticles (NPs), macromolecules, and biological materials. Furthermore, given its functional –OH and –COOH groups, it also allows the introduction of new functional moieties.


At page 2859, left-hand column - right-hand column, Liu et al. teach a coating comprising graphene oxide sheet (see page 2859, left column, line 9), a capture agent such as a biotin or streptavidin group (see page 2859, left column, last paragraph and figure 2) and a deactivating agent such as polyethyleneglycol (see page 2859, left column, last three lines -right column, line 3; figure 2).  At figure 1, Liu et al. teach a height of 0.91 nm for the GO and 2.72 nm for the biotinylated GO.  Although Liu et al. do not expressly use the term “a cell lysate,” it is implied by Liu et al.’s teachings at page 2858, right-hand column: 
“Motivated by these considerations, we synthesized the GO·streptavidin complex, which can be used to capture biotinylated protein complexes via the streptavidin‐biotin interaction, as virtually any protein can be biotinylated in vivo in living cells by genetic manipulation, resulting in the addition of a small peptide that is specifically biotinylated by the enzyme BirA. The GO·streptavidin complex together with the target protein complex can be separated from other soluble components via a filtration process or via on‐grid separation. Thus, it can directly be used for structural characterization with TEM because of the high transparency of GO to the electron beam. Therefore, such a purification process rolls the purification, sample preparation and characterization into a single step that can be handled quickly enough to retain the native structure of the protein complex.”  Emphasis added.



Liu et al. do not teach a graphene oxide sheet modified with Nα, Nα-dicarboxymethyllysine (GO-NTA), as recited in Claim 1, and the target proteins are polyhistidine-tagged proteins, as recited in Claim 9.

Liu et al. II, throughout the publication and, for example, in Abstract, teach that:
“The invention, belonging to the field of biological medicine, discloses an affinity‐based separation transmission electron microscope (TEM) supporting film with a protein separation function based on a one‐dimensional carbon nanomaterial.  The affinity‐based separation TEM supporting film comprises the following three parts: a hollowed‐out TEM supporting film, a one dimensional carbon nanomaterial and an affinity based separation group, wherein the affinity based separation group is attached to the one dimensional carbon nanomaterial, and the one dimensional carbon nanomaterial is attached to the hollowed‐out TEM supporting film.  According to the invention, the one‐dimensional carbon nanomaterial is modified by the affinity‐based recognition molecules, and the modified one dimensional carbon nanomaterial is attached to the hollowed‐out TEM supporting film, thus a pore structure is formed; impurity protein can fall through the slits of the one‐dimensional carbon nanomaterial, and target protein is captured on the one‐dimensional carbon nanomaterial, and the process can be complete rapidly.  Accordingly, the problems of easy decomposition, low purity, etc. in the process of impurity protein compound purification and structural analysis can be solved.  The application of the invention is protein separation.  The invention can be used for separation, purification and three‐dimensional structural analysis of protein compounds.” Emphasis added.


In Claim 6, Liu et al. II teach avidin and its derivatives/biotin and His tag/nickel NTA as affinity‐based recognition molecules.  In Claim 8, Liu et al. II teach that the one‐dimensional carbon nanomaterial modified by the affinity‐based recognition molecules further comprises a deactivating agent such as polyethylene glycol. 
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used His tag/nickel NTA as affinity‐based recognition molecules, taught by Liu et al. II, in the method, taught by Liu et al., because, as indicated above, in Claim 6, Liu et al. II teach both avidin and its derivatives/biotin and His tag/nickel NTA as affinity‐based recognition molecules.  See MPEP 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”:
“In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)”  Emphasis added.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "A Graphene Oxide˙Streptavidin Complex for Biorecognition – Towards Affinity Purification,” Adv. Funct. Materials, 2010, vol. 20, no. 17, pp. 2857-2865 (IDS submitted 10/21/2020), in view of Liu et al. II, CN 102661882 A, published 09/12/2012, English machine translation (IDS submitted 10/21/2020), as applied to Claims 1-4 and 7-10 above, and further in view of Ali et al., “Lipid–Lipid Interactions in Aminated Reduced Graphene Oxide Interface for Biosensing Application,” Langmuir, 2014, vol. 30, No 14, pp. 4192–4201.
Neither Liu et al. nor Liu et al. II teach a deactivating agent selected from the group consisting of 4-aminobenzoic acid (PABA), casein and bovine serum albumin (BSA), as recited in Claim 5.
Regarding Claim 5, Ali et al., throughout the publication and, for example, at page 4194, left column, 1st paragraph, teach the use of BSA for blocking the nonspecific active sites of a graphene oxide sheet modified with antibodies.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used BSA as a deactivating agent in the method, taught by combination of Liu et al. and Liu et al. II, because it would be desirable to blocking the nonspecific active sites of a graphene oxide sheet.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "A Graphene Oxide˙Streptavidin Complex for Biorecognition – Towards Affinity Purification,” Adv. Funct. Materials, 2010, vol. 20, no. 17, pp. 2857-2865 (IDS submitted 10/21/2020), in view of Liu et al. II, CN 102661882 A, published 09/12/2012, English machine translation (IDS submitted 10/21/2020), as applied to Claims 1-4 and 7-10 above, and further in view of Zhang et al., “Functionalized graphene oxide for the fabrication of paraoxon biosensors,” Anal. Chim. Acta, 2014, vol. 827, pp. 86-94.
Neither Liu et al. nor Liu et al. II teach the GO-NTA is further modified with PABA as recited in Claim 6.
Regarding Claim 6, Zhang et al., throughout the publication and, for example, at page 87, right column, 2nd paragraph and Fig. 1, teach the use of 4-aminobenzoic acid (PABA) for preparation of the coating comprising a graphene oxide sheet modified with Nα,Nα-dicarboxymethyllysine (GO-NTA):  

    PNG
    media_image9.png
    274
    602
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    172
    598
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    787
    1625
    media_image11.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used PABA in the method, taught by combination of Liu et al. and Liu et al. II, because it would be desirable to obtain a functionalized graphene oxide with the ability to capture His-tagged proteins with good loading capacity, as taught by Zhang et al.
The Examiner notes that, in the application as filed (see Example 7), 4-aminobenzoic acid (PABA) modification of GO-NTA is performed by adding PABA to GO-NTA dispersion.  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, given the broadest reasonable claim interpretation, the rejection of Claim 6 over Liu et al. in view of Liu et al. II and Zhang et al. is warranted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 and 7-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of U.S. Patent 10,989,681, issued 04/27/2021 from the parent application No. 16/063,029.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 10,989,681 claims:

    PNG
    media_image12.png
    136
    485
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    186
    482
    media_image13.png
    Greyscale




Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641